     Case 1:20-cv-00202-IMK Document 9 Filed 10/14/20 Page 1 of 4 PageID #: 58




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRTICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,                              Civil Case No. 1:20-cv-202
by executrix Billi Jo Volek,

and

BILLI JO VOLEK,

        Plaintiffs,

v.

G. RUSSEL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV,
in his official and personal capacities,

and

WONDERFULLY WILD LLC,

        Defendants.
                               RULE 26(f) MEETING REPORT

1.      Pursuant to Fed. R. Civ. P. 26(f), a telephone meeting was held by counsel for the parties.

Those participating were:

        Gary M. Smith for plaintiffs the Estate of Imogene Ridenour and Billie Jo Volek

        John R. Funkhouser for defendant Wonderfully Wild LLC

        David P. Cook, Jr., for defendant G. Russel Rollyson.

2.      Pre-Discovery Disclosures. The parties will exchange by November 23, 2020, the

information required by Fed. R. Civ. P. 26(a)(1).

3.      The parties should be allowed until December 15, 2020, to join additional parties and

until December 30, 2020, to amend the pleadings.

4.      Discovery Plan. The parties jointly propose to the court the following discovery plan:
     Case 1:20-cv-00202-IMK Document 9 Filed 10/14/20 Page 2 of 4 PageID #: 59




          a.     Discovery will be needed on the following subjects:

          Discovery will be needed on the claims asserted in the Complaint and the defenses

     asserted in the respective answers filed by the defendants, and any other party that may

     later appear. At this time, all material allegations of the Complaint are in dispute.

          b.     Disclosure of electronically stored information should be handled as follows:

     The parties have reviewed the ESI Model Order contained in the Local Rules of Civil

     Procedure for the Northern District and the checklist relating thereto. The parties are

     discussing whether the order is appropriate for all parties in light of the issues and

     documents in this matter. The parties will submit a proposed order to the court for entry or,

     if the parties are unable to agree, will timely apply to the court for a decision on issues on

     which the parties cannot agree.

     c.   The parties are discussing the handling of confidential information. The parties anticipate

     submitting a proposed protective order to the Court upon the parties’ final agreement

     relating to the handling of any confidential information demanded in discovery.

     d.   This parties agree this action is not suitable for designation as a complex case requiring

     special case management procedures and additional pretrial conferences.

     e.   The discovery completion date is October 30, 2021.

     f.   The parties adopt the discovery limits set forth in the Federal Rules of Civil Procedure.

     g.   Reports from retained experts under Rule 26(a)(2) due by the party with the burden of

     proof on an issue no later than March 31, 2021; and by the party not bearing the burden of

     proof on an issue no later than April 30, 2021.

5.        Magistrate judges will resolve discovery disputes. The parties do not consent to have a



                                                    2
     Case 1:20-cv-00202-IMK Document 9 Filed 10/14/20 Page 3 of 4 PageID #: 60




United States magistrate judge conduct any and all further proceedings in the case, including

trial, and order the entry of a final judgment.

6.      Mediation shall take place on or before September 30, 2021.

7.      Potential dispositive motions shall be filed by November 31, 2021, with responses and

replies filed according to the Local Rules.

8.      The parties request a pretrial conference in February 2022.

        a.      The plaintiff(s) shall submit a proposed pretrial order to defendant(s) two weeks

before the to be scheduled pretrial. The defendant(s) shall compile a proposed integrated pretrial

order and submit it to chambers of the presiding judicial officer on or before five days before the

to be scheduled pretrial.

        b.      Final Pretrial disclosures pursuant to Rule 26(a)(3), jury instructions, voir dire,

verdict forms, and motions in limine are due ten days before the pretrial. Objections to pretrial

disclosures pursuant to Rule 26(a)(3), jury instructions, voir dire, verdict forms, and motions in

limine are due five days before the pretrial.

9.      A final settlement conference will take place in February 2022.

10.     The case should be ready for trial by March 2022, and at this time is expected to take

approximately 3 days.



Submitted by:

/s/ Gary M. Smith
Gary M .Smith, Esq.(WVSB# 12602)
Mountain State Justice, Inc.
325 Willey St.
Morgantown, WV 26505
gary@msjlaw.org
Counsel for Plaintiffs



                                                  3
  Case 1:20-cv-00202-IMK Document 9 Filed 10/14/20 Page 4 of 4 PageID #: 61




/s/ David P. Cook Jr. by permission Gary M. Smith
David P. Cook, Jr., Esq. (WVSB #9905)
MacCorkle Lavender PLLC
300 Summers Street, Suite 80
Charleston WV 25301
Counsel for G. Russel Rollyson


John R. Funkhouser by permission Gary M. Smith
John R. Funkhouser, Esq. (WVSB# 11671)
Funkhouser & Smith PLLC
103 Adams St. Suite 200
Fairmont WV 26554
Counsel for Wonderfully Wild LLC




                                              4
